Title: To Alexander Hamilton from George Clarke, 15 August 1797
From: Clarke, George
To: Hamilton, Alexander


Catskill [New York] August 15. 1797. “… I waited on Mr. Scott Attorney at Law at Cattskill, to know if he had obtained your Answer & Opinion respecting my Title to the Land at Cattskill Point.… I have made every enquiry in my Power in order to discover the deed of Trust from John Lindesay … (which Deed is not recorded but only noted as a memorandum on the Margin of the Patent to Lindesay) but have not as yet been fortunate enough to discover in whose Hands it is.… I should wish to know your sentiments as to the loss of the Deed, & what effect the memorandum may produce in a Court of Law.… I request the favor of your forwarding your advice generally & Particularly on the Subject, to Mr. Scott at Kattskill.…”
